336 S.E.2d 407 (1985)
Franklin L. McDONALD, Employee-Plaintiff,
v.
BRUNSWICK ELECTRIC MEMBERSHIP CORPORATION, and New Hampshire Insurance Company, Carrier-Defendant.
No. 8510IC151.
Court of Appeals of North Carolina.
November 19, 1985.
*408 Page and Baker by H. Mitchell Baker, III, Lumberton, for employee-plaintiff.
Hedrick, Eatman, Gardner and Kincheloe by Mel J. Garofalo and Nancy K. Stover, Charlotte, for carrier-defendants.
ARNOLD, Judge.
Defendants argue that a new, fullyequipped van is not a reasonable and necessary treatment, care, or rehabilitative service within the meaning of G.S. 97-29 and that therefore the Commission's decision ordering them to pay for the van purchased by plaintiff must be reversed. Defendants have agreed to pay for the special adaptive equipment installed in the van and only contest that part of the Commission's ruling requiring them to bear the cost of the van itself. G.S. 97-29 provides, in pertinent part, as follows:
In cases of total and permanent disability, compensation, including reasonable and necessary nursing services, medicines, sick travel, medical, hospital, and other treatment or care or rehabilitative services shall be paid for by the employer during the lifetime of the injured employee.
Defendants contend that even the most liberal interpretation of the statute does not include the purchase of the van concerned herein and that to uphold the Commission's interpretation of G.S. 97-29 would "result in judicial legislation converting the [Workers' Compensation] Act beyond the legislative intent." We are inclined to agree.
In determining whether a speciallyequipped van is included within the meaning of G.S. 97-29, we find the following rules of statutory construction set forth by our Supreme Court particularly instructive:
First, the Workers' Compensation Act should be liberally construed, whenever appropriate, so that benefits will not be denied upon mere technicalities or strained and narrow interpretations of its provisions. Second, such liberality should not, however, extend beyond the clearly expressed language of those provisions, and our courts may not enlarge the ordinary meaning of the terms used *409 by the legislature or engage in any method of "judicial legislation." Third, it is not reasonable to assume that the legislature would leave an important matter regarding the administration of the Act open to inference or speculation; consequently, the judiciary should avoid "ingrafting upon a law something that has been omitted, which [it] believes ought to have been embraced."
Deese v. Lawn and Tree Expert Co., 306 N.C. 275, 277, 293 S.E.2d 140, 142-143, reh'g denied, 306 N.C. 753, 302 S.E.2d 884 (citations omitted). One of the purposes of the Workers' Compensation Act is to insure a limited and determinate liability for employers; thus, courts must not legislate expanded liability under the guise of construing a statute liberally. Rorie v. Holly Farms, 306 N.C. 706, 295 S.E.2d 458 (1982).
Our research discloses that our courts have only twice considered the meaning of the language "other treatment or care" or "rehabilitative services" in G.S. 97-29. In Godwin v. Swift & Co., 270 N.C. 690, 155 S.E.2d 157 (1967), the Supreme Court concluded that the provision for "other treatment or care" in G.S. 97-29 goes beyond and is in addition to the specific items and services set out in the statute and includes the services of family members in caring for a claimant. More recently, in Derebery v. Pitt County Fire Marshall, 76 N.C.App. 67, 332 S.E.2d 94 (1985), this Court held that it was error for the Industrial Commission to require the employer pursuant to G.S. 97-29 and G.S. 97-25 to furnish the claimant employee with a wheelchair accessible place to live. In so holding, this Court stated that "neither the provision requiring payment for `other treatment or care' nor the provision requiring payment for `rehabilitative services' [in G.S. 97-29] can be reasonably interpreted to extend the employer's liability to provide a residence for an injured employee." Id. at ___, 332 S.E.2d 97. This Court concluded that since our legislature has not included the provision of housing within the liability imposed upon employers pursuant to G.S. 97-29 or G.S. 97-25, the Commission had no authority to require the employer to bear that responsibility. Id.
Similarly, we conclude that neither the phrase "other treatment or care" nor the term "rehabilitative services" in G.S. 97-29 can reasonably be interpreted to include a specially-equipped van. This language in the statute plainly refers to services or treatment, rather than tangible, non-medically related items such as a van; thus, it would be contrary to the ordinary meaning of the statute to hold that it includes the van purchased by plaintiff. Accord Low Splint Coal Co., Inc. v. Bolling, 224 Va. 400, 297 S.E.2d 665 (1982) (construction of wheelchair ramp, bathroom facilities, and other renovations to accommodate injured employee's wheelchair held not to be included within provisions of Workers' Compensation statute requiring employer to pay for "other necessary medical attention" and "reasonable and necessary vocational rehabilitation training services"); Matter of Compensation of Smith, 54 Or. App. 261, 634 P.2d 809 (1981), petition for review denied, 292 Or. 334, 644 P.2d 1127 (1981) (special chair recommended by employee's physician held not to come within the meaning of "medical service"). See also Nallan v. Motion Picture St. Mech. U., L. 52, 49 A.D.2d 365, 375 N.Y.S.2d 164 (1975), rev'd on other grounds, 40 N.Y.2d 1042, 360 N.E.2d 353, 391 N.Y.S.2d 853 (1976) (a specially-equipped automobile held not to be a "medical apparatus or device").
Although we have great sympathy for the plaintiff and admire his desire for independence, we are bound by the language of the statute. Accordingly, we hold the Commission erred in requiring defendants to reimburse plaintiff for the cost of the van. We therefore reverse the Commission's opinion and award to the extent it requires defendants to reimburse plaintiff for the cost of the van itself and affirm it to the extent it requires them to reimburse plaintiff for the cost of the special adaptive equipment.
Reversed in part; affirmed in part.
*410 MARTIN, J., concurs.
WELLS, J., dissents.
WELLS, Judge, dissenting:
The Commission found and concluded that the purchase of the van was reasonable as a rehabilitative measure. The evidence supports this finding and conclusion. In my opinion, the van falls within the term "rehabilitative service" set out in G.S. 97-29.
I find Derebery v. Pitt County Fire Marshall, 76 N.C.App. 67, 332 S.E.2d 94 (1985) to be distinguishable. There, the house ordered purchased by the Commission was for the plaintiff's convenience, not his rehabilitation.
For these reasons, I must respectfully dissent and vote to affirm the Commission's award.